Case 8:18-cv-01890-SDM-CPT Document 25 Filed 04/25/19 Page 1 of 2 PageID 91



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

CHRISTOPHER LOWE HICKLIN DC                     )
PLC d/b/a Clark Road Chiropractic, a            )
Florida limited liability company,              )
individually and as the representative of a     )
class of similarly-situated persons,            )     Civil Action No.: 8:18-cv-01890-SDM-CPT
                                                )
                              Plaintiff,        )
               v.                               )
                                                )
ARP WAVE, LLC,                                  )
                                                )
                            Defendants.         )
                                                )

                               STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), Plaintiff, CHRISTOPHER LOWE

HICKLIN DC PLC, and Defendant, ARP WAVE, LLC, through their undersigned attorneys,

hereby dismiss this action with prejudice as to Plaintiff’s individual claims, class allegations

without prejudice, each side to bear its own costs.

                                                    Respectfully submitted,

                                                    /s/ Ray M. Kelly
                                                    Ryan M. Kelly – FL Bar No. 90110
                                                    ANDERSON + WANCA
                                                    3701 Algonquin Road, Suite 500
                                                    Rolling Meadows, IL 60008
                                                    rkelly@andersonwanca.com

                                                    Counsel for Plaintiff

                                                    /s/ Boris Parker (with permission)
                                                    Boris Parker (pro hac vice admitted)
                                                    PARKER & WENNER, P.A.
                                                    100 South 5TH Street
                                                    2100 Fifth Street Towers
                                                    Minneapolis, MN 55402
                                                    boris@parkerwenner.com
Case 8:18-cv-01890-SDM-CPT Document 25 Filed 04/25/19 Page 2 of 2 PageID 92



                                             s/ Dennis P. Waggoner (with permission)
                                             Dennis P. Waggoner – FL Bar No. 509426
                                             HILL WARD HENDERSON
                                             101 E. Kennedy Blvd., Suite 3700
                                             Tampa, FL 33602
                                             dennis.waggoner@hwhlaw.com

                                             Counsel for Defendant




                              CERTIFICATE OF SERVICE

        I hereby certify that on April 25, 2019, I electronically filed the foregoing Joint
Stipulation of Dismissal with the Clerk of the Court using the CM/ECF system which will send
notification of such filings to all counsel of record.



                                                 /s/ Ryan M. Kelly




                                             2
